Citation Nr: 0506410	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  00-20 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for status post excision of 
basal cell carcinoma of the left ear.  



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active military service from September 1967 
to October 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied entitlement to service connection for 
status post excision of basal cell carcinoma of the left ear.

This case was previously before the Board in August 2003, at 
which time it was remanded for additional evidentiary 
development.  The development requested in that remand has 
been undertaken and the case now returns to the Board for 
final appellate review.


FINDINGS OF FACT

The competent and probative medical evidence of record is in 
approximate balance as to whether the veteran's status post 
excision of basal cell carcinoma of the left ear is related 
to his military service.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, status post 
excision of basal cell carcinoma of the left ear was incurred 
in or aggravated by active military service, or may be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1137, 5100-5103A, 5105, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) stated that, 
under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini v. Principi, 18 Vet. App. at 121.  

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a July 2004 letter, the RO informed the appellant of the 
VCAA and its potential effect on his claim.  In addition, the 
appellant was advised by virtue of an April 1999 rating 
decision and a detailed September 2000 statement of the case 
(SOC) issued during the pendency of this appeal, of the 
pertinent law and what the evidence must show in order to 
substantiate the claim.  

The Board notes that, in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II), which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), the Court 
held that a VCAA notice must be provided to a claimant before 
the "initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  In 
Pelegrini II, the Court also made it clear that where notice 
was not mandated at the time of the initial RO decision, the 
RO did not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004 (July 16, 2004).

Here, the veteran was notified of VA's duties under the VCAA 
subsequent to the appealed rating decision.  However, as 
described above, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claim and assist him in developing relevant evidence.  
Moreover, the decision herein is favorable.  Accordingly, the 
Board finds that no prejudice to the veteran will result from 
an adjudication of his claim in this decision of the Board.  
Rather, remanding this case again to the RO for further VCAA 
development would result only in additional delay, with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

The Board notes, in addition, that a substantial body of 
medical evidence was developed with respect to the veteran's 
claim, and that the SOC issued by the RO clarified what 
evidence would be required to establish service connection.  
The veteran responded to the RO's July 2004 communication and 
indicated that he had no further evidence to submit.  
Further, the claims folder reflects that the September 2004 
Supplemental SOC contains the new duty-to-assist law and 
regulation and reasonable-doubt regulation codified at 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159 
(2004).  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).

In addition, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The veteran was afforded VA 
examinations in 2003 and 2004.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

The veteran's DD Form 214 reflects that he had more than 25 
years of military service, serving in capacities including 
avionics systems manager and avionic systems craftsman.  From 
August 1990 to October 1994 he served in support of Operation 
Desert Shield/Desert Storm.

The service medical records reflect that the veteran 
experienced left ear problems in October and November 1987 
assessed as otitis externa, resolved.  In July 1990, the 
veteran complained of tenderness of the pinna of the left 
ear, assessed as left ear external otitis and eustacian tube 
dysfunction.  In July and August 1991, lesions on the head 
and back were noted.  The scalp lesion was biopsied in 
September 1991, and was negative for evidence of malignant 
melanoma.  An assessment of lentigo was made, and the lesion 
was excised.  The July 1994 retirement examination report 
reflects that clinical evaluation of the ears and skin was 
normal.  

In a September 1995 rating action, service connection was 
granted for lesions on the top of the head and back.

A VA general medical examination report dated in April 1996 
shows that, on examination of the skin, the examiner noted an 
ulcerated lesion of the left pinna.

A private medical record dated in July 1996 reflects that two 
specimens excised from the scalp and in the area of the left 
ear were tested, resulting in diagnoses of lentigo maligna 
(scalp vertex), and basal cell carcinoma extending to the 
lateral resection margin (left retrohelix).  

The veteran filed his initial claim for basal cell carcinoma 
of the left ear in October 1996. 

In a statement from the veteran dated in November 1998, he 
indicated that in 1992 while he was on active duty in Crete, 
Greece, a small sore had appeared on the top ridge of his 
left ear.  He reported that, after service, the lesion had 
been tested and found to be a basal cell carcinoma of the 
left ear, and was excised in November 1998.  The veteran gave 
a military history of 27 years on the flight line, spending 
at least half that time in desert areas sustaining 
significant sun exposure, which he believes resulted in the 
lesion.  

A private medical record reflects that a malignant lesion of 
the left ear recurred in September 1998, and was excised in 
November 1998.  A diagnosis of multifocal residual basal cell 
carcinoma, ranging from superficial to deeply invasive, 
nodular to morpheaform, margins clear, was made.  The doctor 
noted that the veteran was at an increased risk to develop 
additional foci of basal cell carcinoma in the head and neck 
area, including the area of the left ear, because of the 
solar damage and the multicentric nature of the basal cell 
carcinoma in the veteran.  

A VA examination of the skin was conducted in January 1999.  
The history revealed that the veteran noticed a lesion on his 
left ear while service on active duty in Greece in 1992, but 
did not seek medical care for it until 1996 when basal cell 
carcinoma of the left ear was diagnosed.  It was noted that 
he had undergone two surgical removals and a plastic surgical 
repair of the remnants of his left ear.  Examination revealed 
a 3-cm web resection of the left upper pinna, with plastic 
surgery on the left ear performed in an effort to make the 
left ear look complete.  Photographs of the left ear were 
included in the examination report.  The examiner noted that 
the course of the condition was constant.  An assessment of 
basal cell carcinoma of the left ear status post surgical 
removal, with plastic surgical repair, was made.

The record contains a May 1999 medical statement from Dr. W., 
the veteran's private treating physician, from June to 
October 1996.  The doctor indicated that while it was 
impossible for him, or any other doctor, to unequivocally 
state the veteran developed basal cell carcinoma (BCC) of the 
left ear while in service, the likelihood of this occurrence 
was quite high because the veteran's MOS (military 
occupational specialty) required him to be on the flight line 
unprotected from the sun from months to years.  The doctor 
explained that BCC was a carcinoma derived from either 
embryonal or fully developed basal cells of the epidermis.  
He stated


that BCC is caused by sun exposure and usually develops via a 
pre-cancer stage (actinic keratosis) over many years.  He 
noted that once BCC starts to develop, its doubling time 
could be up to a year.  The doctor concluded that, given this 
data and the veteran's history of sun exposure in service, it 
is not only probable, but likely, that he developed his BCC 
while serving his country. 

In September 2000, a private medical record dated in April 
1996 was received, noting that the veteran had a lesion on 
the top of the left ear with intermittent bleeding, scabbing, 
itching, and scaling.  The doctor noted that he suspected 
early skin cancer. 

Private medical records dated in February 2002 reflect that 
the veteran was seen due to a small bump behind the left ear.  
The nodule was biopsied and was negative for malignancy; it 
was noted to be consistent with incipient seborrheic 
keratosis. 

A VA examination was conducted in April 2003.  There was no 
evidence of active ear disease or infection.  Diagnoses of 
basal cell carcinoma of the left auricle, cured; occasional 
tinnitus of both ears and hearing loss of both ears, both 
secondary to loud noise exposure during service, were made.  
The examiner opined that at the time of the examination the 
veteran was symptom-free as to basal cell carcinoma of the 
left ear.  The examiner opined that, based upon the service 
medical records and examination findings, there was a 50/50 
probability that the veteran's basal cell carcinoma of the 
left ear had its onset during service or within the first 
post-service year.  

A VA examination was conducted in July 2004, and the report 
indicated that the claims folder was reviewed.  A diagnosis 
of status post basal cell carcinoma excision, without 
reoccurrence, was made.  The examiner opined that this 
condition was "less likely than not" due to the veteran's 
skin problem while in Greece in 1992.  


III.  Pertinent Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2004).  For certain chronic disorders, 
including malignant tumors, service connection may be granted 
if the disease becomes manifest to a compensable degree 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113;  38 C.F.R. §§ 3.307, 
3.309.  Notwithstanding the lack of a diagnosis of a 
disability during service, service connection may still be 
granted if all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).

"A veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  It is clear that "[t]he 
regulations regarding service connection do not require that 
a veteran must establish service connection through medical 
records alone."  Triplette v. Principi, 4 Vet. App. 45, 49 
(1993), citing Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991).  It is equally clear, however, that the resolution of 
issues that involve medical knowledge, such as the diagnosis 
of a disability and the determination of medical etiology, 
require professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).

IV.  Analysis

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In this case, there is no question that, following service, 
the veteran suffered from basal cell carcinoma of the left 
ear, which required the excision of malignant tumors in 1996 
and 1998.  Although currently asymptomatic, the record 
reflects that this is a condition which is subject to 
possible recurrence.  Accordingly, there is clear evidence of 
the currently claimed disability.  

The veteran maintains that he noticed symptoms affecting the 
skin near the left ear as early as 1992, while serving in 
Crete, Greece, and gave a history of significant sun exposure 
during service.  The Board has reviewed the service medical 
records and has been unable to locate any records containing 
reference to any symptoms affecting the skin of the left ear, 
although lesions of the head and back were noted in 1991.  
The Board has carefully considered the veteran's statements 
regarding his sun exposure and earliest symptoms involving 
the left ear.  The veteran is competent, as a layman, to 
report that as to which he has personal knowledge, such as 
the presence of symptoms and the environment of his service.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not, 
however, competent to offer his medical opinion as to cause 
or etiology of the claimed disability, as there is no 
evidence of record that the veteran has specialized medical 
knowledge.  See Routen, Espiritu, supra.  The veteran's 
statements as to his sun exposure and early symptoms 
affecting the skin of the left ear, reportedly occurring 
during service in 1992, are therefore considered credible and 
competent.  

Post-service, the earliest clinical identification of basal 
cell carcinoma of the left ear was shown in a record dated in 
April 1996, approximately 11/2 years after the veteran's 
discharge from service.  The critical inquiry then is whether 
the evidence indicates that the carcinoma was initially 
manifested during service or within the first post-service 
year.  In this case, the evidentiary record contains three 
medical opinions on the matter. 

It is the Board's duty to assess the credibility and 
probative value of evidence and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  In this regard, the record contains 
two medical opinions supporting the veteran's claim:  (1) a 
May 1999 medical statement from Dr. W.; and (2) a VA medical 
opinion of April 2003.  Dr. W. noted the veteran's long 
history of sun exposure in service and stated that BCC is 
caused by sun exposure and usually develops via a pre-cancer 
stage (actinic keratosis) over many years.  He concluded 
that, given the nature of the condition and the veteran's 
history of sun exposure in service, it was not only probable, 
but likely that he developed his BCC while serving on active 
duty.  In the 2003 opinion of a VA examiner, it was concluded 
that, based upon the service medical records and examination 
findings, there was a 50/50 probability that the veteran's 
basal cell carcinoma of the left ear had its onset during 
service or within the first post-service year.  

On the other hand, the record contains a single medical 
opinion adverse to the veteran's claim.  In the 2004 opinion 
of a VA examiner, it was expressed that the carcinoma was 
"less likely than not" due to the veteran's skin problem 
while in Greece in 1992.  (That awkward language probably 
arose because the doctor was asked whether it is "at least 
as likely as not" that the condition is due to service.)  No 
evidence was discussed, nor explanation provided in reaching 
that conclusion.  

The Board finds the opinion of Dr. W. the most probative and 
complete in this case, particularly in light of the veteran's 
credible statements regarding the extent and duration of his 
sun exposure during service and the symptoms which appeared 
on his left ear in 1992.  Moreover, the record contains the 
2003 VA medical opinion, also to the effect that it is at 
least as likely as not that the veteran's basal cell 
carcinoma of the left ear had its onset during service or 
within the first post-service year, thus in essence 
corroborating Dr. W.'s conclusion.  Having weighed the 
evidence both in support of and against the claim, the Board 
concludes that the weight of the evidence is at least in 
approximate balance as to the relative likelihood that the 
claimed status post excision of basal cell carcinoma of the 
left ear is service connected.

As discussed above, where the evidence is in relative 
equipoise as to a critical issue, a reasonable doubt is 
presented, and such doubt is resolved in favor of the 
veteran.  
Accordingly, the benefit sought may be granted.


ORDER

Entitlement to service connection for post excision basal 
cell carcinoma of the left ear is granted.




__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


